DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Acknowledgements
This Office Action is in response to the original claims filed on August 10, 2020.
Claims 1-50 are currently pending and have been examined. 

Related Applications
This application is a continuation application of U.S. application no. 12/839,105 filed on July 17, 2009, now U.S. Patent US 10,740,453 B2 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application. See MPEP §609.02 A. 2. Finally, Applicant(s) are reminded that the prosecution history of the Parent Application is relevant in this application. See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement
The Information Disclosure Statements filed on 11/09/2020, 05/25/2021, 03/21/2022, 09/28/2022 have been considered. An initialed copy of each Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 112(pre-AIA ), 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 18, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “storing the written data pattern in a device memory in the playback device;” however, Claim 1 (from which Claim 3 depends) recites “wherein the written data pattern is also stored in a device memory within the playback device.”  Therefore, it is unclear how the storing of the written data pattern of Claim 3 differs from that of Claim 1.  For purposes of applying the prior art, Claim 3 will be interpreted as the written data pattern being stored in the same device memory within the playback device of Claim 1.
Claim 18 recites “store the written data pattern in a device communicatively coupled to the processor;” however, Claim 16 (from which Claim 18 depends) recites “wherein the written data pattern is stored in a device memory communicatively coupled to the processor.”  Therefore, it is unclear how the storing of the written data pattern of Claim 18 differs from that of Claim 16.  For purposes of applying the prior art, Claim 18 will be interpreted as the written data pattern being stored in the same device of Claim 16.
Claim 35 recites “wherein the content memory device…the written data pattern” which was also recited in Claim 33 (the claim which Claim 35 depends on).  Therefore, it is unclear how Claim 35 further limits the scope of Claim 33.  For purposes of applying the prior art, Claim 35 will be rejected with the same art and citation as the portion it mirrors in Claim 33.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 6-7, 9-12, 16, 18-19, 21-22, 24-25, 27-28, 32-33, 35-37, 42-43, 45-46, and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-8, 10-11, 14-16, and 18-20 of U.S. Patent No. 10,740,453 B2 (“‘453”). 
Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons given below.

Claim 1 of the Current Application
Limitation (“L”)
Claim 1 of the Current Application
Claim 1 of 10,740,453
1
A method of validating a content memory device communicatively coupleable with a playback device, comprising: 
A method of validating a content memory device after coupling the content memory device to a playback device having a controller, the method performed using the controller, comprising:
2
reading a unique data pattern from a region of the content memory device, the region having content memory device inherent random physical manufacturing defects identified in a defect map, the unique data pattern being a first data pattern written to the region and altered by the content memory device inherent random physical manufacturing defects in the region identified in the defect map; 
reading a unique data pattern from a region of the content memory device, the region having content memory device inherent random physical manufacturing defects identified in a defect map, the unique data pattern being a first data pattern written to the region and altered by the content memory device inherent random physical manufacturing defects in the region identified in the defect map; and
3
validating the content memory device based at least in part upon the unique data pattern, the written data pattern, and the defect map; and
validating the content memory device based at least in part upon the unique data pattern, the written data pattern, and the defect map;
4
wherein the written data pattern is also stored in a device memory within the playback device and validating the content memory device comprises accessing the device memory within the playback device to retrieve the stored data pattern.
wherein the written data pattern is also stored in a device memory within the playback device and validating the content memory device comprises accessing the device memory within the playback device and retrieve the stored data pattern.
L1 of ‘453 anticipates L1 of Claim 1 of the Current Application because it is more narrow.  Furthermore, L4 of ‘453 anticipates L4 of Claim 1 of the Current Application because it is more narrow since it requires retrieving the stored data pattern; in contrast, the retrieving of Claim 1 of the Current Application is recited as intended use.  Thus, Claim 1 of ‘453 anticipates Claim 1 of the Current Application.



Claim 4 of the Current Application
Limitation (“L”)
Claim 4 of Current Application
Claim 2 of 10,740,453
1
4. The method of claim 1, further comprising: 

receiving the written data pattern at the device memory within the playback device; and
2. The method of claim 1, wherein the method performed using the controller further comprises:
receiving the written data pattern at the device memory within the playback device; and 

2
wherein the written data is written to the content memory device by one of a manufacturer or a content provider.
wherein the written data is written to the content memory device by one of a manufacturer or a content provider.
L1 of the Current Application is anticipated by L1 of ‘453 since it is more narrow.  L2 of the Current Application is the same as L2 of the ‘453.  Thus, Claim 2 of ‘453 anticipates Claim 4 of the Current Application. 



Claim 6 of the Current Application
Limitation (“L”)
Claim 6 of Current Application
Claim 3 of 10,740,453

6. The method of claim 1, further comprising altering the retrieved written data pattern using the defect map to produce an expected data pattern and comparing the expected data pattern with the unique data pattern.
3. The method of claim 1, wherein the validating performed using the controller further comprises altering the retrieved written data pattern using the defect map to produce an expected data pattern and comparing the expected data pattern with the unique data pattern.
Claim 3 of ‘453 anticipates Claim 6 of the Current Application because it includes all of the limitations of Claim 6 of the Current Application.


Claim 7 of the Current Application
Limitation (“L”)
Claim 7 of Current Application
Claim 10 of 10,740,453

7. The method of claim 1, further comprising accessing the content memory device to retrieve the defect map.
10. The device of claim 7, wherein the controller is configured to access the content memory device to retrieve
the defect map.
Claim 10 of ‘453 anticipates includes all of the limitations of Claim 7 of the Current Application.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the Claim 1 of ‘453 the accessing feature of Claim 10 of ‘453 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 9 of the Current Application
Limitation (“L”)
Claim 9 of Current Application
Claim 3 of 10,740,453

9. The method of claim 1, wherein validating the content memory based upon the unique data pattern, the written data pattern, and the defect map comprises comparing the unique data pattern to an expected data pattern, the expected data pattern computed at least in part according to the defect map and the written data pattern.
3. The method of claim 1, wherein the validating performed using the controller further comprises altering the retrieved written data pattern using the defect map to produce an expected data pattern and comparing the expected data pattern with the unique data pattern.
In Claim 9 of the Current Application the “validating the content memory based upon the unique data pattern, the written data pattern, and the defect map” was already recited in the base claim.  Claim 3 of ‘453 anticipates Claim 9 of the Current Application because it describes the same comparison, and although worded differently, the expected data pattern is produced the same way.


Claim 10 of the Current Application
Limitation (“L”)
Claim 10 of Current Application
Claim 3 of 10,740,453

10. The method of claim 9, wherein the expected data pattern is computed by altering the written data pattern using the defect map.
3. The method of claim 1, wherein the validating performed using the controller further comprises altering the retrieved written data pattern using the defect map to produce an expected data pattern and comparing the expected data pattern with the unique data pattern.
Claim 3 of ‘453 anticipates Claim 10 of the Current Application because the expected data pattern is produced the same way.


Claim 11 of the Current Application
Limitation (“L”)
Claim 11 of Current Application
Claim 5 of 10,740,453
1
11. The method of claim 1, wherein validating the content memory device based at least in part upon the unique data pattern, the written data pattern and the defect map comprises: 

…wherein, validating the content memory device based at least in part upon the unique data pattern, the written data pattern and the defect map comprises, using the controller:

2
error correcting the unique data pattern to regenerate the written data pattern; 
comparing the written data pattern to the unique data pattern to identify inherent random physical manufacturing defects; and 

error correcting the unique data pattern to regenerate the written data pattern;
comparing the written data pattern to the unique data pattern to identify inherent random physical manufacturing defects; and

3
comparing the identified random physical manufacturing inherent defects with the defect map.
comparing the identified random physical manufacturing inherent defects with the defect map.
Claim 5 of ‘453 includes all of the limitations of Claim 11 of the Current Application.  One of ordinary skill in the art of field of endeavor would have found it obvious to update the device of Claim 1 of ‘453 using validation checks, as found in Claim 5 of ‘453, in order to gain the commonly understood benefits of such adaptation, such as increased reliability, simplified operation, and reduced cost.  All this would be accomplished with no unpredictable results.  


Claim 12 of the Current Application
Limitation (“L”)
Claim 12 of Current Application
Claim 6 of 10,740,453

The method of claim 1, wherein a location of the region is a unknown to an unauthorized user of the content memory device.
…wherein the location of the region is a unknown to an unauthorized user of the content memory device.
Claim 6 of ‘453 includes all of the limitations of Claim 12 of the Current Application. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the region of Claim 1 of ‘453 the feature of it being unknown to an unauthorized user as taught by Claim 6 of ‘453 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 16 of the Current Application
Limitation (“L”)
Claim 16 of Current Application
Claim 7 of 10,740,453
1
16. A playback device, comprising: 
A playback device, comprising:
2
a port for coupling a content memory device; 
a port for coupling a content memory device; and
3
a processor, communicatively coupled to the port, the processor configured to: 
a controller, communicatively coupled to the port, the controller for validating the content memory device after coupling the content memory device to the playback device by
4
read a unique data pattern from a region of the content memory device, the region having known content memory device inherent random physical manufacturing defects identified in a defect map, the unique data pattern being a written data pattern altered by the content memory device inherent random physical manufacturing defects in the region identified in the defect map; and 
reading a unique data pattern from a
region of the content memory device, the region having known content memory device inherent random physical manufacturing defects identified in a defect map, the unique data pattern being a written data pattern altered by the content memory device inherent random physical manufacturing defects in the region identified in the defect map, and
5
validate the content memory device based at least in part upon the unique data pattern, the written data pattern, and the defect map; 
for validating the content memory device based at least in part upon the unique data pattern, the written data pattern, and the defect map;
6
wherein the written data pattern is stored in a device memory communicatively coupled to the processor and the processor is configured to access the device memory within the playback device and retrieve the written data pattern.
wherein the written data pattern is stored in a device memory communicatively coupled to the controller and the controller is configured to access the device
memory within the playback device and retrieve the written data pattern.
L3 of ‘453 recites a controller while L3 of the Current Application recites a processor.  A controller is synonymous with a processor.  Furthermore, L3 of ‘453 recites additional limitations about validating.  L4-L6 of ‘453 and the Current Application are essentially the same.  Therefore, Claim 7 of ‘453 anticipates Claim 16 of the Current Application.



Claim 18 of the Current Application
Limitation (“L”)
Claim 18 of Current Application
Claim 7 of 10,740,453

18. The device of claim 17, wherein the processor is further configured to store the written data pattern in a device memory communicatively coupled to the processor.
…wherein the written data pattern is stored in a device memory communicatively coupled to the controller…
Claim 7 of ‘453 recites essentially the same subject matter as Claim 18 of the Current Application with the exception that Claim 18 of the Current Application recites the storing as intended use and it recites a processor instead of a controller.  As such, Claim 7 of ‘453 anticipates Claim 18 of the Current Application.



Claim 19 of the Current Application
Limitation (“L”)
Claim 19 of Current Application
Claim 8 of 10,740,453
1
19. The device of claim 16, wherein: the written data pattern is stored in the device memory before the content memory device is coupled to the playback device; and 
8. The device of claim 7, wherein:
the written data pattern is stored in the device memory before the content memory device is coupled to the
playback device; and

2
the written data pattern is written to the content memory device by one of a manufacturer or a content provider.
the written data pattern is written to the content memory device by one of a manufacturer or a content provider.
Claim 8 of ‘453 recites the same limitations as Claim 1 of the Current Application; therefore, it anticipates it.




Claim 21 of the Current Application
Limitation (“L”)
Claim 21 of Current Application
Claim 3 of 10,740,453

21. The device of claim 16, wherein the processor is configured to validate the content memory device by altering the retrieved written data pattern using the defect map to produce an expected data pattern and to compare the expected data pattern with the unique data pattern.
3. The method of claim 1, wherein the validating performed using the controller further comprises altering the retrieved written data pattern using the defect map to produce an expected data pattern and comparing the expected data pattern with the unique data pattern.
Claim 3 of ‘453 is narrower than Claim 21 of the Current Application since it positively recites the validating and the comparing.  Claim 21 of the Current Application is anticipated by Claim 3 of ‘453.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the validation of Claim 7 of ‘453 the features of altering and comparing as taught by Claim 3 of ‘453 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 22 of the Current Application
Limitation (“L”)
Claim 22 of Current Application
Claim 10 of 10,740,453

22. The device of claim 16, wherein the processor is configured to access the content memory device to retrieve the defect map.
10. The device of claim 7, wherein the controller is configured to access the content memory device to retrieve
the defect map.
Claim 10 of ‘453 recites all of the limitations of Claim 22 of the Current Application but for the controller which is synonymous with a processor.



Claim 24 of the Current Application
Limitation (“L”)
Claim 24 of Current Application
Claim 4 of 10,740,453

24. The device of claim 16, wherein the processor is further configured to validate the content memory based upon the unique data pattern, the written data pattern, and the defect map at least in part by comparing the unique data pattern to an expected data pattern, wherein the processor is further configured to compute the expected data pattern at least in part according to the defect map and the written data pattern.
…wherein validating the content memory based upon the unique data pattern, the written data pattern, and the defect map comprises, using the controller, comparing the unique data pattern to an expected data pattern, the expected data pattern computed at least in part according to the defect map and the written data pattern;…
Claim 4 of ‘453 encompasses all of the limitations of Claim 24 of the Current Application.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the device of Claim 7 of ‘453 the feature of comparing the unique data pattern to an expected data pattern, the expected data pattern computed at least in part according to the defect map and the written data pattern as taught by Claim 4 of ‘453 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 25 of the Current Application
Limitation (“L”)
Claim 25 of Current Application
Claim 4 of 10,740,453

25. The device of claim 24, wherein the processor is further configured to compute expected data pattern by altering a known data pattern using the defect map.
…wherein the expected data pattern is computed using the controller by altering the written data pattern using the defect map.
Claim 4 of ‘453 encompasses all of the limitations of Claim 25 of the Current Application but for the known data pattern.  Since altering the written data pattern requires that it be known, it is a known data pattern; as such, Claim 4 of ‘453 anticipates Claim 25 of the Current Application.




Claim 27 of the Current Application
Limitation (“L”)
Claim 27 of Current Application
Claim 5 of 10,740,453

27. The device of claim 16, wherein the processor is configured to validate the content memory device based at least in part upon the unique data pattern, the written data pattern and the defect map at least in part by error correcting the unique data pattern to regenerate the written data pattern, comparing the written data pattern to the unique data pattern to identify the inherent random physical manufacturing defects, and comparing the identified inherent random physical manufacturing defects with the defect map.
wherein, validating the content memory device based at least in part upon the unique data pattern, the written data pattern and the defect map comprises, using the controller: 
error correcting the unique data pattern to regenerate the written data pattern;
comparing the written data pattern to the unique data pattern to identify inherent random physical manufacturing defects; and comparing the identified random physical manufacturing inherent defects with the defect map.
Claim 5 of ‘453 is narrower than Claim 27 of the Current Application.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the device of Claim 7 of ‘453 the features of error correcting and comparing patterns as taught by Claim 5 of ‘453 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 28 of the Current Application
Limitation (“L”)
Claim 28 of Current Application
Claim 6 of 10,740,453

28. The device of claim 16, wherein a location of the region is a unknown to an unauthorized user of the content memory device.
…wherein the location of the region is a unknown to an unauthorized user of the content memory device.
Claim 6 of ‘453 includes all of the limitations of Claim 28 of the Current Application; therefore, it anticipates it.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the device of Claim 7 of ‘453 the features of the region being unknown to an unauthorized user as taught by Claim 6 of ‘453 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 32 of the Current Application
Limitation (“L”)
Claim 32 of Current Application
Claim 11 of 10,740,453

32. The device of claim 16, wherein the physical manufacturing defects are identified by post-manufacturing testing of the content memory device.
11. The device wherein the physical manufacturing defects are identified by post-manufacturing testing of the content memory device.
Claim 11 of ‘453 includes all of the limitations of Claim 32 of the Current Application; therefore, it anticipates it.


Claim 33 of the Current Application
Limitation (“L”)
Claim 33 of Current Application
Claim 15 of 10,740,453

33. A method of providing data for validating a content memory device storing content, comprising:
15. A method of providing data for validating a content memory device storing content after coupling the content memory device to a playback device, comprising:

reading a unique data pattern from a region of the content memory device, the unique data pattern being a written data pattern altered by known content memory device inherent random physical manufacturing defects in the region to which it is written by a validation entity, the known content memory device inherent random physical manufacturing defects in the region being identified in a defect map stored in the content memory device;
reading a unique data pattern from a region of the content memory device, the unique data pattern being a written data pattern altered by known content memory device inherent random physical manufacturing defects in the
region to which it is written by a validation entity, the known content memory device inherent random physical manufacturing defects in the region being identified in a defect map stored in the content memory device;

transmitting the unique data pattern and the defect map to a playback device; and 
transmitting the unique data pattern and the defect map to the playback device; and

transmitting the content to the playback device responsive to a content memory device validation performed using the transmitted unique data pattern and defect map; 
transmitting the content to the playback device responsive to a content memory device validation performed using the transmitted unique data pattern and defect map;

wherein the inherent random physical manufacturing defects comprise content memory device physical manufacturing defects; 
wherein the inherent random physical manufacturing defects comprise content memory device physical manufacturing defects;

wherein the content memory device validation includes a comparison of the unique data pattern to an expected data pattern, the expected data pattern computed at least in part according to the defect map and the written data pattern; and 
wherein the content memory device validation includes a comparison of the unique data pattern to an expected
data pattern, the expected data pattern computed at least in part according to the defect map and the written data
pattern;

wherein the expected data pattern is computed by altering the known data pattern using the defect map.
wherein the expected data pattern is computed by altering the written data pattern using the defect map.
Claim 15 of ‘453 contains all of the limitations of Claim 33 of the Current Application; therefore, it anticipates it.



Claim 35 of the Current Application
Limitation (“L”)
Claim 35 of Current Application
Claim 15 of 10,740,453

35. The method of claim 33, wherein the content memory device validation includes a comparison of the unique data pattern to an expected data pattern, the expected data pattern computed at least in part according to the defect map and the written data pattern.
wherein the content memory device validation includes a comparison of the unique data pattern to an expected
data pattern, the expected data pattern computed at least in part according to the defect map and the written data
pattern;…
Claim 15 of ‘453 contains all of the limitations of Claim 35 of the Current Application; therefore, it anticipates it.



Claim 36 of the Current Application
Limitation (“L”)
Claim 36 of Current Application
Claim 16 of 10,740,453

36. The method of claim 33, wherein the content memory device validation comprises a comparison of an error corrected unique data pattern with the unique data pattern to identify the inherent random physical manufacturing defects and a comparison of the identified inherent random physical manufacturing defects with the defect map.
…wherein the content memory device validation comprises a comparison of an error corrected unique data pattern with the unique data pattern to identify the inherent random physical manufacturing defects and a comparison of the identified inherent random physical manufacturing
defects with the defect map.
Claim 16 of ‘453 includes all of the limitation of Claim 36 of the Current Application.  One of ordinary skill in the art would have recognized that applying the known technique of Claim 16 of ‘453 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Claim 16 of ‘453 to the teachings of Claim 15 of ‘453 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such error correcting features into similar systems.



Claim 37 of the Current Application
Limitation (“L”)
Claim 37 of Current Application
Claim 14 of 10,740,453

37. The method of claim 33, wherein a location of the region is unknown to an unauthorized user of the content memory device.
…wherein the location of the region is a unknown to an unauthorized user of the content memory device.
Claim 14 of ‘453 includes all of the limitations recited in Claim 37 of the Current Application.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the region of Claim 15 of ‘453 the feature that it is unknown to an unauthorized user as taught by Claim 14 of ‘453 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 42 of the Current Application
Limitation (“L”)
Claim 42 of Current Application
Claim 11 of 10,740,453

42. The method of claim 33, wherein the physical manufacturing defects are identified by post-manufacturing testing of the content memory device.
11. The device wherein the physical manufacturing defects are identified by post-manufacturing testing of the content memory device.
Claim 11 of ‘453 includes all of the limitations of Claim 42.  One of ordinary skill in the art would have recognized that applying the known technique of Claim 11 of ‘453 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Claim 11 of ‘453 to the teachings of Claim 15 of ‘453 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such device manufacturing testing features into similar systems.



Claim 43 of the Current Application
Limitation (“L”)
Claim 43 of Current Application
Claim 18 of 10,740,453
1
43. A content memory device, comprising:
18. A content memory device validatable by a communicatively coupled playback device, comprising:
2
a connector of the content memory device communicatively coupleable to a playback device;
a connector of the content memory device coupleable to the playback device;
3
a content memory device processor communicatively coupled to the connector and configured to interact with the playback device by:
a content memory device controller communicatively coupled to the connector and configured to interact with the playback device during validation, by:
4
reading a unique data pattern from a region of the content memory device, the unique data pattern being a written data pattern written by a validation entity and altered by known content memory device inherent random physical manufacturing defects in the region identified by a defect map identifying known content memory device inherent random physical manufacturing defects, the defect map stored in the content memory device; 
reading a unique data pattern from a region of the content memory device, the unique data pattern being a written data pattern written by a validation entity and altered by known content memory device inherent random physical manufacturing defects in the region identified by a defect map identifying known content memory device inherent random physical manufacturing defects, the defect map stored in the content memory device;
5
transmitting the unique data pattern and the defect map to the playback device; and 
transmitting the unique data pattern and the defect map to the playback device; and
6
transmitting the content to the playback device responsive to a validation of the content memory device performed using the transmitted unique data pattern and defect map; 
transmitting the content to the playback device responsive to a validation of the content memory device performed using the transmitted unique data pattern and defect map;
7
wherein the content memory device inherent random physical manufacturing defects comprise content memory device physical manufacturing defects; 
wherein the content memory device inherent random physical manufacturing defects comprise content memory device physical manufacturing defects;
8
wherein the validation comprises a comparison of the unique data pattern to an expected data pattern, the expected data pattern computed at least in part according to the defect map and the written data pattern; and 
wherein the validation comprises a comparison of the unique data pattern to an expected data pattern, the
expected data pattern computed at least in part according to the defect map and the written data pattern
9
wherein the expected data pattern is a written data pattern altered by the defect map.
wherein the expected data pattern is a written data pattern altered by the defect map.
Claim 18 of ‘453 includes all of the limitations of Claim 43 of the Current Application.  L4-L9 of both Claims are identical.  Claim 18 of ‘453 recites a controller while Claim 43 of the Current Application recites a processor.  A controller is synonymous with a processor.  Thus, Claim 18 of ‘453 anticipates Claim 43 of the Current Application.



Claim 45 of the Current Application
Limitation (“L”)
Claim 45 of Current Application
Claim 19 of 10,740,453

45. The device of claim 43, wherein the validation comprises a comparison of an error corrected unique data pattern with the unique data pattern to identify the inherent random physical manufacturing defects and a comparison of the identified inherent random physical manufacturing defects with the defect map.
wherein the validation comprises a comparison of an error corrected unique data pattern with the unique data pattern to identify the inherent random physical manufacturing
defects and a comparison of the identified inherent random physical manufacturing defects with
the defect map.
Claim 19 of ‘453 recites all of the limitations of Claim 45 of the Current Application.  One of ordinary skill in the art would have recognized that applying the known technique of Claim 19 of ‘453 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Claim 19 of ‘453 to the teachings of Claim 18 of ‘453 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such error correcting features into similar systems.


Claim 46 of the Current Application
Limitation (“L”)
Claim 46 of Current Application
Claim 20 of 10,740,453

46. The device of claim 43, wherein a location of the region is unknown to an unauthorized user of the content memory device.
…wherein the location of the region is unknown to an unauthorized user of the content memory device.
Claim 20 of ‘453 recites all of the limitations of Claim 46 of the Current Application.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to include in the region of Claim 18 of ‘453 as taught by Claim 20 of ‘453 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Claim 50 of the Current Application
Limitation (“L”)
Claim 50 of Current Application
Claim 11 of 10,740,453

50. The device of claim 43, wherein the physical manufacturing defects are identified by post-manufacturing testing of the content memory device.
11. The device wherein the physical manufacturing defects are identified by post-manufacturing testing of the content memory device.
Claim 11 of ‘453 recites all of the limitations of Claim 50 of the Current Application.  
One of ordinary skill in the art would have recognized that applying the known technique of Claim 11 of ‘453 would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Claim 11 of ‘453 to the teachings of Claim 18 of ‘453 would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such device manufacturing testing features into similar systems.


It is noted that a patent owner or applicant may be precluded from seeking a claim that is not patentably distinct from a claim that was previously rejected if the rejection was affirmed on appeal and the decision on appeal became final. A res judicata rejection should be applied only when the earlier decision was a decision of the Patent Trial and Appeal Board (or its predecessor Board) or any one of the reviewing courts and when there is no opportunity for further court review of the earlier decision. See In re Hitchings, 342 F.2d 80, 85, 144 USPQ 637, 641 (CCPA 1965) (holding that unappealed rejections from examiners cannot have a preclusive effect).
When making a rejection on res judicata, any prior art rejection under 35 U.S.C. 102 or 35 U.S.C. 103 should ordinarily be made on the basis of the same prior art, especially in continuing applications. In most situations, the same prior art which was relied upon in the earlier decision would again be applicable.
(See MPEP 2190 §II).

The PTAB Decision filed on December 31, 2019 (“2019 PTAB”) in the Parent Application was affirmed-in-part and was based on the Claims Set filed on March 9, 2017 (“March 2017 Parent Claims”) in the Parent Application and Office Action filed on June 14, 2017 in the Parent Application (“June 2017 Parent OA”).

Claims 2, 5, 13, 17, 20, 26, 29, 38, 40, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, 15, and 18 of ‘453 in view of Roberts, JR. (US 2006/0200414 A1)(“Roberts”).

Claims 2 and 17 of the Current Application
Limitation (“L”)
Claims 2 and 17 of Current Application
Claim 15 of March 2017 Parent Claims

2. The method of claim 1, wherein the method further comprises: generating the written data pattern; and writing the written data pattern to the region.
17. The device of claim 16, wherein the processor is further configured to generate the written data pattern and write the written data pattern to the region.
…generating the written data pattern; and writing the written data pattern to the region.

As to Claims 2 and 17 of the Current Application, Claim 1 and Claim 7 of ‘453 do not directly disclose but Roberts teaches generating the written data pattern; and writing the written data pattern to the region ([0045])(see paragraph 31 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1 and Claim 7 of ‘453 by the feature of Roberts and in particular to include in Claim 1 and Claim 7 of ‘453 the features of generating the written data pattern; and writing the written data pattern to the region, as taught by Roberts. A person having ordinary skill in the art would have been motivated to combine these features because it would help to prevent unauthorized copying of the content (Roberts, [0044]).

Claim 5 of the Current Application
Limitation (“L”)
Claim 5 of Current Application
Claim 18 of March 2017 Parent Claims

5. The method of claim 1, further comprising allowing access to content stored in the content memory device after validating the content memory device.
… allowing access to content stored in the content memory device after validating the content memory device.


As to Claim 5 of the Current Application, Claim 1 of ‘453 does not directly disclose but Roberts teaches generating the written data pattern; and writing the written data pattern to the region ([0045])(see paragraph 40 of the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1 of ‘453 by the feature of Roberts and in particular to include in Claim 1 of ‘453 the features of generating the written data pattern; and writing the written data pattern to the region, as taught by Roberts. A person having ordinary skill in the art would have been motivated to combine these features because it would help to prevent unauthorized copying of the content (Roberts, [0044]).

Claim 13 of the Current Application
Limitation (“L”)
Claim 13 of Current Application
Claim 27 of March 2017 Parent Claims

13. The method of claim 1, wherein the region includes defective cells and the defect map represents the defective cells of the region.
wherein the region includes defective cells and the defect map represents the defective cells of the region.


As to Claim 13 of the Current Application, Claim 1 of ‘453 does not directly disclose but Roberts teaches wherein the region includes defective cells and the defect map represents the defective cells of the region ([0022])(see paragraph 47 of the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1 of ‘453 by the feature of Roberts and in particular to include in Claim 1 of ‘453 the features of wherein the region includes defective cells and the defect map represents the defective cells of the region, as taught by Roberts. A person having ordinary skill in the art would have been motivated to combine these features because it would help to prevent unauthorized copying of the content (Roberts, [0044]).


Claim 20 of the Current Application
Limitation (“L”)
Claim 20 of Current Application
Claim 35 of March 2017 Parent Claims

20. The device of claim 16, wherein the processor only allows access to content stored in the content memory device if the content memory device is validated.
wherein the controller only allows access to content stored in the content memory device if the content memory device is validated.

As to Claim 20 of the Current Application, Claim 7 of ‘453 does not directly disclose but Roberts teaches wherein the controller only allows access to content stored in the content memory device if the content memory device is validated ([0045])(see paragraph 65 of the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 7 of ‘453 by the feature of Roberts and in particular to include in Claim 7 of ‘453 the features of wherein the controller only allows access to content stored in the content memory device if the content memory device is validated, as taught by Roberts. A person having ordinary skill in the art would have been motivated to combine these features because it would help to prevent unauthorized copying of the content (Roberts, [0044]).

Claim 26 of the Current Application
Limitation (“L”)
Claim 26 of Current Application
Claim 41 of March 2017 Parent Claims

26. The device of claim 16, wherein the processor is further configured to validate the content memory based upon the unique data pattern, the written data pattern, and the defect map at least in part by comparing the unique data pattern to the written data pattern and comparing the unique data pattern with the defect map.
… configured to validate the content memory based upon the unique data pattern, the written data pattern, and the defect map at least in part by comparing the unique data pattern to the written data pattern and comparing the unique data pattern with the defect map.

As to Claim 26 of the Current Application, Claim 7 of ‘453 does not directly disclose but Roberts teaches configured to validate the content memory based upon the unique data pattern, the written data pattern, and the defect map at least in part by comparing the unique data pattern to the written data pattern and comparing the unique data pattern with the defect map ([0045])(see paragraph 73 of the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 7 of ‘453 by the feature of Roberts and in particular to include in Claim 7 of ‘453 the features of validate the content memory based upon the unique data pattern, the written data pattern, and the defect map at least in part by comparing the unique data pattern to the written data pattern and comparing the unique data pattern with the defect map, as taught by Roberts. A person having ordinary skill in the art would have been motivated to combine these features because it would help to prevent unauthorized copying of the content (Roberts, [0044]).

Claims 29, 38, and 47 of the Current Application
Limitation (“L”)
Claim 29, 38, and 47 of Current Application
Claim 27 of March 2017 Parent Claims

29. The device of claim 16, wherein the region includes defective cells and the defect map represents the defective cells of a defined region.

38. The method of claim 33, wherein the region includes defective cells and the defect map represents the defective cells of a defined region.

47. The device of claim 43, wherein the region includes defective cells and the defect map represents the defective cells of a defined region.
wherein the region includes defective cells and the defect map represents the defective cells of a defined region


As to Claim 29, 38, and 47 of the Current Application, none of Claim 7, Claim 15, or Claim of 18 of ‘453 disclose but Roberts teaches wherein the region includes defective cells and the defect map represents the defective cells of a defined region ([0022])(see paragraph 47 of the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 7, Claim 15, or Claim of 18 of ‘453 by the feature of Roberts and in particular to include in Claim 7, Claim 15, or Claim of 18 of ‘453 the features of wherein the region includes defective cells and the defect map represents the defective cells of a defined region, as taught by Roberts. A person having ordinary skill in the art would have been motivated to combine these features because it would help to prevent unauthorized copying of the content (Roberts, [0044]).

Claim 40 of the Current Application
Limitation (“L”)
Claim 40 of Current Application
Claim 59 of March 2017 Parent Claims

40. The method of claim 33, wherein the validation entity comprises a provider of the content.
…wherein the validation entity comprises a provider of the content.

As to Claim 40 of the Current Application, Claim 15 of ‘453 does not directly disclose but Roberts teaches wherein the validation entity comprises a provider of the content (“program,” [0045])(see paragraph 89 of the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 15 of ‘453 by the feature of Roberts and in particular to include in Claim 15 of ‘453 the feature of herein the validation entity comprises a provider of the content, as taught by Roberts. A person having ordinary skill in the art would have been motivated to combine these features because it would help to prevent unauthorized copying of the content (Roberts, [0044]).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 ‘453 in view of Roberts and further in view of Noble (US 6,782,458 Bl)(“Noble”).

Claim 3 of the Current Application
Limitation (“L”)
Claim 3 of Current Application
Claim 16 of March 2017 Parent Claims

3. The method of claim 2, wherein the method further comprises storing the written data pattern in a device memory in the playback device.
… storing a written data pattern in a device memory in the playback device

As to Claim 3 of the Current Application, the ‘453/Roberts combination does not directly disclose but Noble teaches storing a written data pattern in a device memory in the playback device (C.6, L.25-30)(see paragraph 34 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ‘453/Roberts combination by Noble and in particular to add the written data pattern to the device memory within the playback device of Roberts in the ‘045/Roberts combination as taught by Noble. A person having ordinary skill in the art would have been motivated to combine these features because it would help to prevent use of the content memory device in an "unauthorized manner without affecting the compatibility of the storage device" (Noble, C.2, L.53-55).

Claims 8, 23, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 15 of ‘453 in view of Suzuki et al. (US 2002/0023248 A1)(“Suzuki”).

Claims 8 and 23 of the Current Application
Limitation (“L”)
Claims 8 and 23 of Current Application
Claims 21 of March 2017 Parent Claims

8. The method of claim 1, wherein the reading the data pattern from the region includes reading the data pattern at least twice to detect an expected intermittent defect.
23. The device of claim 16, wherein the processor is further configured to read the data pattern from the region at least twice to detect an expected intermittent defect.
wherein the reading the data pattern from the region includes reading the data pattern at least twice to detect an expected intermittent defect.

As to Claims 8 and 23 of the Current Application, none of Claim 1 or 7 of ‘453 directly disclose but Suzuki teaches wherein the reading the data pattern from the region includes reading the data pattern at least twice to detect an expected intermittent defect ([0023])(see paragraph 115 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 1and 7 of ‘453 by the feature of Suzuki and in particular to include in Claim 1 and 7 of ‘453 the features of reading the data pattern at least twice to detect an expected intermittent defect, as taught by Suzuki. 
A person having ordinary skill in the art would have been motivated to combine these features because it would help detect defects since "[a] data storage apparatus, such as a magnetic disk drive, includes a data reproduction portion employing the maximum likelihood sequence detection, and the maximum likelihood sequence detection is usually provided with the ability of error correction. In recent years, with the achievement of improved data storage capacity, the ability of error correction of the data reproduction portion of the existing data storage apparatus has been improved. Even if a small defect exists on the storage medium, the defect is corrected and the original data is recovered by the error correction ability of the maximum likelihood sequence detection. Hence, as a result of the error correction coding (ECC), the existing data storage apparatus determines that there is no error on the storage medium, even when a small defect actually exists on the storage medium." (Suzuki: paragraph 0004).

Claim 34 of the Current Application
Limitation (“L”)
Claim 34 of Current Application
Claim 48 of March 2017 Parent Claims

34. The method of claim 33, wherein the unique data pattern is transmitted at least twice to manifest an intermittent defect.
wherein the unique data pattern is transmitted at least twice to manifest an intermittent defect.

As to Claim 34 of the Current Application, Claim 15 of ‘453 does not directly disclose but Suzuki teaches wherein the unique data pattern is transmitted at least twice to manifest an intermittent defect ([0023])(see paragraph 121 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 15 of ‘453 by the feature of Suzuki and in particular to include in Claim 15 of ‘453 the features of wherein the unique data pattern is transmitted at least twice to manifest an intermittent defect, as taught by Suzuki. 
A person having ordinary skill in the art would have been motivated to combine these features because it would help detect defects since "[a] data storage apparatus, such as a magnetic disk drive, includes a data reproduction portion employing the maximum likelihood sequence detection, and the maximum likelihood sequence detection is usually provided with the ability of error correction. In recent years, with the achievement of improved data storage capacity, the ability of error correction of the data reproduction portion of the existing data storage apparatus has been improved. Even if a small defect exists on the storage medium, the defect is corrected and the original data is recovered by the error correction ability of the maximum likelihood sequence detection. Hence, as a result of the error correction coding (ECC), the existing data storage apparatus determines that there is no error on the storage medium, even when a small defect actually exists on the storage medium." (Suzuki: paragraph 0004).

Claims 14-15 and 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 7 of ‘453 in view of Roberts and further in view of Ono et al. (US 2002/0052053 A1)(“Ono”).

Claims 14 and 30 of the Current Application
Limitation (“L”)
Claims 14 and 30 of Current Application
Claim 28 of March 2017 Parent Claims

14. The method of claim 1, wherein: the region includes cells, each having a probability of defect; and validating the content memory at least in part upon the unique data pattern, the written data pattern, and the defect map comprises validating the content memory at least in part upon the unique data pattern, the written data pattern, the defect map, and the probability of defect in each of the cells.
30. The device of claim 16, wherein: the region includes cells, each having a probability of defect; and the processor is configured to validate the content memory at least in part upon the unique data pattern, the written data pattern, the defect map, and the probability of defect in each of the cells.
the region includes cells, each having a probability of defect; and validating the content memory at least in part upon the unique data pattern, the written data pattern, and the defect map comprises, using the controller, validating the content memory at least in part upon the unique data pattern, the written data pattern, the defect map, and the probability of defect in each of the cells.


As to Claim 14 of the Current Application, neither of Claim 1 nor Claim 7 of ‘453 directly disclose but Roberts teaches the region includes cells ([0044]) and wherein validating the content memory at least in part upon the unique data pattern, the written data pattern, and the defect map comprises, using the controller, validating the content memory at least in part upon the unique data pattern, the written data pattern, the defect map, and the probability of defect in each of the cells ([0045])(see paragraphs 132-134 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
Roberts does not directly disclose the cells in the region each having a probability of defect.
Ono teaches the cells in a region each having a probability of defect (Abstract)(see paragraphs 132-134 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Claim 1 and Claim 7 of ‘453 by Roberts and Ono and in particular to include and to include in Claim 1 and Claim 7 of ‘453 the feature of  the region includes cells and wherein validating the content memory at least in part upon the unique data pattern, the written data pattern, and the defect map comprises, using the controller, validating the content memory at least in part upon the unique data pattern, the written data pattern, the defect map, and the probability of defect in each of the cells, as taught by Roberts, and to include in Ono’s feature that the cells in a region each having a probability of defect to Roberts's cells in the ‘453/Roberts combination. A person having ordinary skill in the art would have been motivated to combine these features because it would prevent incorrect determinations regarding validation.

Claims 15 and 31 of the Current Application
Limitation (“L”)
Claims 15 and 31 of Current Application
Claim 29 of March 2017 Parent Claims

15. The method of claim 14, wherein validating the content memory at least in part upon the unique data pattern, the written data pattern, the probability of defect in each of the cells comprises: matching the unique data pattern and the written pattern according to the defect map and a correlation measure determined from the probability of defect in each of the cells.
31. The device of claim 30, wherein the processor is configured to validate the content memory at least in part by matching the unique data pattern and the written pattern according to the defect map and a correlation measure determined from the probability of defect in each of the cells.
…wherein validating the content memory at least in part upon the unique data pattern, the written data pattern, the probability of defect in each of the cells comprises, using the controller: matching the unique data pattern and the written pattern according to the defect map and a correlation measure determined from the probability of defect in each of the cells.

As to Claims 15 and 31 of the Current Application, Roberts further discloses wherein validating the content memory at least in part upon the unique data pattern, the written data pattern, the probability of defect in each of the cells comprises, using the controller: matching the unique data pattern and the written pattern according to the defect map ([0045])(see paragraphs 137-139 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
Roberts does not directly disclose wherein validating the content memory at least in part upon the unique data pattern, the written data pattern, the probability of defect in each of the cells comprises matching the unique data pattern and the written pattern according to a correlation measure determined from the probability of defect in each of the cells.
Ono teaches a correlation measure determined from the probability of defect in each of the cells (Figs.11-12)(see paragraphs 137-139 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the ‘453/Roberts/Ono combination by the feature of Ono and in particular to include Ono's correlation measure determined from the probability of defect in each of the cells to Roberts's matching the unique data pattern and the written pattern. A person having ordinary skill in the art would have been motivated to combine these features because it would prevent incorrect determinations regarding validation.

Claims 39 and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15 and 18 of ‘453 in view of Noble and further in view of Vishwanath et al. (US 2005/01497 59 A1)(“Vishwanath”).

Claim 39 of the Current Application
Limitation (“L”)
Claim 39 of Current Application
Claim 58 of March 2017 Parent Claims

39. The method of claim 33, wherein the validation entity comprises a manufacturer of the content memory device and the written data pattern is written by the manufacturer of the content memory device.
wherein the validation entity comprises a manufacturer of the content memory device and the written data pattern is written by the manufacturer of the content memory device.

As to Claim 39 of the Current Application, Claim 15 of ‘453 does not directly disclose wherein the validation entity comprises a manufacturer of the content memory device and the written data pattern is written by the manufacturer of the content memory device.
Noble teaches wherein the written data pattern is generated by content memory device manufacturer and transmitted to playback device (C.2, L.35-44 and C.8, L.10-12)(see paragraph 145 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
Vishwanath teaches wherein the validation entity comprises a manufacturer of the content memory device ([0531])(see paragraph 147 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 15 of ‘453 by the features of Noble and Vishwanath and in particular to include in Claim 15 of ‘453 the feature wherein the written data pattern is generated by content memory device manufacturer and transmitted to playback device as taught by Noble, and to modify the validation entity of the ‘453/Noble combination and in particular to include in the validation entity of the ‘453/Noble combination the manufacturer of the content memory device as taught by Vishwanath. A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the validation.

Claim 48 of the Current Application
Limitation (“L”)
Claim 48 of Current Application
Claims 72 of March 2017 Parent Claims

48. The device of claim 43, wherein the validation entity comprises manufacturer of the content memory device and the written data pattern is written by the manufacturer of the content memory device.
…wherein the validation entity comprises manufacturer of the content memory device and the written data pattern is written by the manufacturer of the content memory device.

As to Claim 48 of the Current Application, Claim 18 of ‘453 does not directly disclose wherein the validation entity comprises manufacturer of the content memory device and the written data pattern is written by the manufacturer of the content memory device.
Noble teaches the written data pattern is written by the manufacturer of the content memory device (C.2, L.35-44)(see paragraph 150 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
Vishwanath teaches wherein the validation entity comprises a manufacturer of the content memory device ([0531])(see paragraph 152 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 18 of ‘453 by the features of Noble and Vishwanath and in particular to include in Claim 18 of ‘453 the feature the written data pattern is written by the manufacturer of the content memory device, as taught by Noble, and to modify the validation entity of the ‘453/Noble combination and in particular to include in the validation entity of the ‘453/Noble combination the manufacturer of the content memory device, as taught by Vishwanath. A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the validation.

Claims 41 and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 15 and 18 of ‘453 in view of the admitted prior art.

Claims 41 and 49 of the Current Application
Limitation (“L”)
Claims 41 and 49 of Current Application
Claim 60 of March 2017 Parent Claims

41. The method of claim 33, wherein the defect map is digitally signed.
49. The device of claim 43, wherein the defect map is digitally signed.
…wherein the defect map is digitally signed.

As to Claims 41 and 49 of the Current Application, Claim 15 and Claim 18 of ‘453 do not directly disclose wherein the defect map is digitally signed.
Digitally signing data used for validation is now admitted prior art (see paragraph 157 of the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 15 and Claim 18 of ‘453 by the feature of the admitted prior art and in particular digitally sign the defect map of Claim 15 and Claim 18 of ‘453 as taught by the admitted prior art. A person having ordinary skill in the art would have been motivated to combine these features because this would provide an added layer of security to the validation.


Claim 44 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of ‘453 in view of Roberts and Suzuki.

Claim 44 of the Current Application
Limitation (“L”)
Claim 44 of Current Application
Claims 62 of March 2017 Parent Claims

44. The device of claim 43, wherein content device interacts with the playback device to read the unique data pattern at least twice to manifest an intermittent defect.
…wherein content device interacts with the playback device to read the unique data pattern at least twice to manifest an intermittent defect.

As to Claim 44 of the Current Application, Claim 18 of ‘453 does not directly disclose
Roberts teaches wherein content device interacts with the playback device to read the unique data pattern ([0045])(see paragraph 127 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
Suzuki teaches wherein the reading the data pattern from the region includes reading the data pattern at least twice to detect an expected intermittent defect ([0023])(see paragraph 127 in the June 2017 Parent OA and see page 15 of the 2019 PTAB).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Claim 18 of ‘453 by the features of Roberts and Suzuki and in particular to include in Claim 18 of ‘453 the features of wherein content device interacts with the playback device to read the unique data pattern as taught by Roberts, and to include in the ‘453/Roberts combination, the feature of reading the data pattern at least twice to detect an expected intermittent defect, as taught by Suzuki. 
A person having ordinary skill in the art would have been motivated to combine these features because it would help detect defects since "[a] data storage apparatus, such as a magnetic disk drive, includes a data reproduction portion employing the maximum likelihood sequence detection, and the maximum likelihood sequence detection is usually provided with the ability of error correction. In recent years, with the achievement of improved data storage capacity, the ability of error correction of the data reproduction portion of the existing data storage apparatus has been improved. Even if a small defect exists on the storage medium, the defect is corrected and the original data is recovered by the error correction ability of the maximum likelihood sequence detection. Hence, as a result of the error correction coding (ECC), the existing data storage apparatus determines that there is no error on the storage medium, even when a small defect actually exists on the storage medium." (Suzuki: paragraph 0004).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046. The examiner can normally be reached Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on (571) 270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M/Examiner, Art Unit 3681                                                                                                                                                                                                        December 16, 2022

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681